Fourth Court of Appeals
                                San Antonio, Texas
                                      March 26, 2020

                                   No. 04-20-00119-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                             v.

                                    Nadine REALME,
                                        Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI14297
                        Honorable Rosie Alvarado, Judge Presiding


                                      ORDER

       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before April 15, 2020.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court